Title: From Thomas Jefferson to Philip Mazzei, 5 April 1790
From: Jefferson, Thomas
To: Mazzei, Philip



Dear Sir
New York April 5. 1790.

On my arrival in Virginia after a short and pleasant passage I found my name announced in the newspapers as Secretary of state. I was surprised because I had answered negatively to the question whether I would accept any post in the domestic administration. I did not yet know that that answer had been so long on it’s way that the nomination had taken place. Still I thought I should easily decline it. But in the correspondence which took place between the President and myself, I found that while he left me constantly at perfect liberty to return to France, he wished me to undertake the new office, and indeed that the public, or so many of them as think of these things, wished I should do it. So I agreed after 3. months suspence to take the place which had been assigned me, and am now here in it’s exercise. The short stay I made at home has doubled my propensity to return.
The diary I inclose of your affairs will let you see as much as I have been able to learn of them. On my arrival here I was at once immersed in such a mass of accumulated business, that I have not been able to enquire after Dohrman. The answer as to his matter shall come with those of Blair and Randolph whenever I can get them.
I see no prospect of your possessions in Virginia rising in value; on the contrary, they will continue to lose in value as they go more to ruin. I would advise you therefore to sell them immediately, for whatever they will bring. Were you to come to Colle yourself, all your arrangements would be to begin anew, and the money that will sell for will buy a smaller peice of better land. Be so good as to do something definitive as to Anthony’s claim for his passage.—I was presented on the part of Mr. Bowdoin with a note of mine given for a debt of my brother’s, which when settled by the table of depreciation came I think to about £18. I do not find this entered in your account and mine, tho’ that account comprehends the period of it’s date. I thought it possible therefore that it might have been settled in some other way. What increased my suspicion was that you have not assigned the bond to Bowdoin. I therefore refused to account to him for it, saying I would write to you, and consider myself accountable to you alone. The shortness of time allowed me to write my letters and the multiplicity of them, public and private, prevents my entering into the subject of news. I must therefore only  add assurances of the sincere esteem of Dear Sir Your friend & servt,

Th: Jefferson


Apr. 6. P.S. I sent your letter to Dohrman last night with information that if he chose to send an answer it must be here by noon to-day. It is now 9. oclock P.M. and no answer.

